Citation Nr: 1508545	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  09-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1958.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Seattle, Washington under temporary jurisdiction from the RO in Los Angeles, California.

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in Los Angeles.  A transcript of the hearing is associated with the claims file.

In May 2013 and September 2013, the Board remanded the claim for further development.  In April 2014, the Board issued a decision on the present appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a Joint Motion for Remand.  

The Board notes that the Veteran's paper claims file has been scanned to the Veterans Benefits Management System (VBMS) file and the entire file is now paperless.  Another separate paperless claims file is also associated with the Veteran's claims - a Virtual VA file.  The documents in Virtual VA are duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As discussed above, in April 2014, the Board issued a decision denying the instant claim because the Veteran did not meet the requirements for assignment of a TDIU on a schedular basis under 38 C.F.R. § 4.16 and the Board determined that referral for extraschedular consideration was not necessary.  

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For this purpose, disabilities arising from a common etiology or impairing the same body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

Here, the Veteran has the following service-connected disabilities: bilateral hearing loss, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and hypertrophy of the tonsils, rated as noncompensable.  Even when the hearing loss and tinnitus disabilities are combined, the Veteran does not meet the statutory requirements for a TDIU, namely, a combined disability evaluation of at least 70 percent.  

In the April 2014 decision, the Board also found that referral for extraschedular consideration was not necessary.  However, in accordance with the Joint Motion and upon further review of the file, the Board finds that referral for consideration of an extraschedular TDIU is appropriate at this time.  In this regard, it appears that the Veteran's vocational rehabilitation records may have been associated with the Veteran's virtual file since the most recent decision was rendered and these records indicate that the Veteran may not be employable due to his service-connected audiological disabilities.  

A vocational rehabilitation report dated in July 2008 noted the Veteran's own reports that the limitations arising from his disabilities affect his ability to engage in competitive employment because he had numerous problems related to safety due to communication difficulties.  The report concluded that "[f]ailure to obtain suitable employment is not within the Veteran's control because his skills are limited and he does not have the skills needed to obtain suitable employment."  The report also noted that "the local job market does not offer a reasonable opportunity for suitable employment for someone with this Veteran's transferable vocational skills."  The report noted that a determination had been made that the Veteran had a "serious employment handicap."  The report continued "[b]ecause of communication difficulties due to his service-connected disabilities and limited transferable skills it was determined that return to work services were not feasible."  The Veteran was provided with an Individual Independent Living Plan. 

The July 2008 vocational rehabilitation record, as well as a March 2008 rehabilitation plan and other reports of contact, indicate that the Veteran received computer software training as part of his independent living plan.  It is unclear whether a VA Social and Industrial Survey has been accomplished to assess whether the possibility of return to work remained infeasible following the 2008 computer training.  As such, the Board finds that the Veteran should be provided with a VA Social and Industrial Survey based upon review of the claims folder, as to whether the Veteran's service-connected disabilities, to include hearing loss, tinnitus, and hypertrophy of the tonsils, have rendered him unable to secure and maintain substantially gainful employment consistent with his occupational and educational background.  

Further, the Board acknowledges that the June 2013 VA examination report indicates that the Veteran's service-connected disabilities did not render him unemployable at that time.  However, as there is probative evidence of record that the Veteran's service-connected audiological disabilities made it infeasible for him to return to work at some point during the period on appeal, the Board finds that it is appropriate to refer the claim for consideration of an extraschedular TDIU.  It is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where, as here, a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first ensure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, there is evidence that the Veteran's service connected disabilities have affected his employability during the appeal period.  Nevertheless, the Board cannot, however, grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, this matter must referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain the Veteran's VA treatment records dated from October 1, 2013, until the present.

2.  Afford the Veteran a Social and Industrial Survey to ascertain the impact of his service-connected disabilities, to include hearing loss, tinnitus, and hypertrophy of the tonsils, on his ordinary activities, to include his employability.  The record contents must be made available for review.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history.

In this regard, the surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disabilities since November 2005 on his ordinary activities, to include his employability, taking into consideration his level of education, special training, including any computer training provided as part of his Individual Independent Living Plan, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3.  Following completion of the development in item (1), submit the Veteran's claim for a TDIU to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

4.  After completing the above, and any other development as may be required, the issue on appeal should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

